Citation Nr: 1538661	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a restoration of a 40 percent disability rating for the service-connected lumbar spine disability, to include the question of propriety of a reduction in the disability rating to 20 percent effective January 9, 2012.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for the service-connected lumbar spine disability from June 18, 2009.

4.  Entitlement to a higher initial disability rating in excess of 20 percent for right lower extremity sciatica.

5.  Entitlement to a higher initial disability rating in excess of 20 percent for left lower extremity sciatica.

6.  Service connection for an acquired psychiatric disorder, to include PTSD, attention deficit hyperactivity disorder (ADHD), major depression, anxiety, and schizophrenia.

7.  Service connection for bilateral shin splints.

8.  Service connection for headaches.

9.  Service connection for a lung disorder, to include pleurisy, chronic obstructive pulmonary disease, and emphysema, as a result of asbestos exposure.

10.  Service connection for rectal prolapse.

11.  Service connection for fibromyalgia.

12.  Service connection for residuals of pubic fracture, to include pubic spurs.

13.  Service connection for degenerative disc disease (DDD) of the cervical spine.

14.  Service connection for ulnar nerve impingement of both upper extremities (bilateral upper extremity neurological disorder).

15.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).

16.  Entitlement to special monthly pension (SMP) benefits based on the need for the regular aid and attendance of another.


WITNESS AT HEARING ON APPEAL

The Veteran and niece




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant, served on active duty from September 1986 to September 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Board notes that the Veteran has claimed service connection for PTSD.  See June 2009 VA Form 21-4138.  The April 2010 rating decision denied service connection for PTSD, insomnia, and an acquired psychiatric disorder, to include depression, anxiety, ADHD, and schizophrenia as three separate issues.  During the course of the appeal, the evidentiary development has resulted in evidence showing diagnoses of PTSD, major depression, ADHD, anxiety disorder, and schizophrenia.  Insomnia was considered to be a symptom of the psychiatric disorder.  Based on the foregoing, and in consideration of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has reframed the issue as claim for service connection for an acquired psychiatric disability, to include PTSD, major depression, ADHD, anxiety disorder, and schizophrenia. 

In May 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

The issues of entitlement to a TDIU and service connection for a lung disorder, headaches, residuals of pubic fracture, shin splints, and bilateral upper extremity neurological disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for PTSD was denied in an October 2000 rating decision on the basis that PTSD was not incurred in or caused by service because there was no evidence to show that the Veteran had a verifiable stressor with respect to military sexual trauma; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the October 2000 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for PTSD of in-service sexual trauma, so raises a reasonable possibility of substantiating the claim for service connection for PTSD. 

3. In a December 2004 rating decision, the RO increased the disability rating for  the lumbar spine disability to 40 percent effective from April 19, 2004 pursuant to Diagnostic Code (DC) 5237, based on the results of the November 2004 VA examination, which showed forward flexion of the lumbar spine to 30 degrees.  

4. Following the June 2009 VA spine examination, in an October 2009 proposed rating decision, the RO proposed to reduce the rating for the lumbar spine disability from 40 percent to 20 percent.

5. In an October 2012 rating decision, the RO decreased the rating for the lumbar spine disability from 20 percent to 40 percent effective from January 9, 2012 without issuing a new proposed rating reduction. 


6. The RO did not properly carry out the procedural requirements for reduction of the lumbar spine schedular disability rating from 40 to 20 percent because the RO did not issue a new proposal to reduce the lumbar spine disability rating.

7. The 40 percent disability rating for the service-connected lumbar disability was in effect for more than five years.

8.  There was no sustained improvement in the service-connected lumbar spine disability demonstrated that is reasonably certain to be maintained under the ordinary conditions of life. 

9. For the entire rating period from June 18, 2009, the service-connected lumbar spine disability did not manifest unfavorable ankylosis of the entire thoracolumbar spine. 

10.   For the initial rating period from November 16, 2009, the bilateral lower extremity sciatica has resulted in disability comparable to moderately severe incomplete paralysis of the sciatic nerve of each lower extremity.

11.   For the entire initial rating period from November 16, 2009, the bilateral lower extremity sciatica has not resulted in disability comparable to severe incomplete paralysis of the sciatic nerve with marked muscular atrophy of each lower extremity.

12.   The Veteran has an acquired psychiatric disorder, to include PTSD, major depression, ADHD, anxiety disorder, and schizophrenia.  

13.   There was no psychiatric injury, disease, or stressful event during service.

14.   An in-service stressor sufficient to cause an acquired psychiatric disorder, to include PTSD, major depression, ADHD, anxiety disorder, and schizophrenia, has not been verified or corroborated.  

15.   Symptoms of schizophrenia (psychosis) were not chronic in service.
 
16.   Schizophrenia did not manifest to a compensable degree within a year of service separation.

17.   Symptoms of schizophrenia have not been continuous since service separation. 

18.   The current acquired psychiatric disorder first manifested many years after service separation.

19.   The current acquired psychiatric disorder did not begin in service and is not related to service.

20.   The Veteran has a current cervical spine disability of degenerative disc disease.

21.   The Veteran sustained an in-service injury to the cervical spine.

22.   The current cervical spine degenerative disc disease is etiologically related to the in-service cervical spine injury.

23.   The Veteran has a current fibromyalgia disability.

24.   The Veteran did not exhibit symptoms of fibromyalgia in service.
 
25.   The current fibromyalgia disorder is not related to service.

26.   The Veteran did not have active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

27.   The Veteran does not have a diagnosed disability of rectal prolapse for VA compensation purposes.

28.   The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.
 
29.   The Veteran is not a patient in a nursing home because of mental or physical incapacity.
 
30.   The evidence of record does not show a factual need for the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1. The October 2000 rating decision, which denied service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The criteria for reopening service connection for PTSD are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. The reduction of the lumbar spine disability rating from 40 to 20 percent effective January 9, 2012 was not proper.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 3.105(e).

4. The criteria for a higher disability rating in excess of 40 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine have not been met or more nearly approximated for the entire rating period from June 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2015).

5. Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, and no higher, for right lower extremity sciatica have been met for the entire initial rating period from November 16, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).

6. Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, and no higher, for left lower extremity sciatica have been met for the entire initial rating period from November 16, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).

7. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depression, ADHD, anxiety disorder, and schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

8. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine degenerative disc disease have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2015).

9.   The Veteran is not a Persian War veteran because she Veteran did not have active service in the Southwest Asia Theater of operations during the Persian Gulf War; therefore, the presumptive Persian War service connection provisions do not apply in this Veteran's case.  38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).

10.   The criteria for service connection for fibromyalgia have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2015). 

11.   The criteria for service connection for rectal prolapse have not been met.    
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2015).

12.   The criteria for special monthly pension benefits based on the need for aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2014); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is reopening service connection for PTSD, and granting service connection for cervical spine DDD, which constitutes a full grant of the benefits sought on appeal with respect to these issues.  As there remains no aspect of these issues to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The appeal for restoration and propriety of a reduction of rating for the service-connected lumbar spine disability stems from a 38 C.F.R. § 3.105(e) reduction, and not a claim or application for benefits.  As such, the issue arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the VCAA notice and assistance provisions do not apply to the restoration issue on appeal.  Further, as the instant Board decision restores the 40 percent disability rating for the lumbar spine disability effective January 9, 2012, the Board need not discuss whether the relevant reduction notification procedures were followed in the instant matter.

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating for the lumbar spine disability, the RO issued a June 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With respect to the appeal for higher initial ratings for right and left lower extremity sciatica, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With respect to the claims for service connection for an acquired psychiatric disorder, fibromyalgia, and rectal prolapse, as well as the claim of entitlement for SMP based on aid and attendance, the AOJ provided notice to the Veteran in June 2009 and November 2009 prior to the initial adjudication of the claims.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims for service connection on appeal, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the May 2015 Board hearing transcript, and written statements by the Veteran and others in support of the current appeal.  

The RO arranged for VA examinations in June 2009 (spine), March 2010 (peripheral nerves), December 2009 (aid and attendance, rectal prolapse, and mental health including an addendum opinion in December 2009), August 2011 (general), and January 2012 (spine).  Taken together, these examination and opinion reports are found to be adequate for purposes of deciding the claims for higher ratings for the lumbar spine and bilateral lower extremity sciatica, the claims for service connection for an acquired psychiatric disorder, cervical spine disorder, fibromyalgia, and rectal prolapse, as well the claim for SMP based on aid and attendance.  The VA examiners reviewed the Veteran's medical history and complaints, interviewed the Veteran regarding past and present symptomatology, made clinical assessments and observations, and rendered opinions regarding the severity or etiology of the respective disabilities.  The examination reports contain all the findings needed to evaluate the claims on appeal decided in this decision, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims on appeal.

Reopening of Service Connection for Acquired Psychiatric Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2000 rating decision, the RO denied service connection for PTSD on the basis that there was no evidence that PTSD occurred in service or was caused by service because there was no evidence to show that the Veteran had a verifiable stressor with respect to the claimed military sexual trauma.  The Veteran was notified of this decision and of procedural and appellate rights in an October 2000 letter.  The Veteran did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  To be material, the evidence with respect to this issue must tend to show that PTSD occurred in service or was caused by service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for an acquired psychiatric disorder.  The new evidence includes statements made by the Veteran's sister, P.D., and the Veteran's friend, D.W., with respect to Veteran's behavioral changes after service separation.  These statements are presumed credible only for purposes of reopening service connection for PTSD.  See Justus, 3 Vet. App. at 513.  The Board finds this evidence to be material because it addresses a previously unestablished fact of in-service military sexual trauma; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The Board will address the merits of the claim for service connection below (adjudicated as service connection for an acquired psychiatric disorder).

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issues of entitlement to higher initial ratings for right and left lower extremity sciatica, and finds that the severity of these disabilities has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the lumbar spine disability did not change in severity during the rating period on appeal, so does not warrant a staged rating, as discussed in detail below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the lumbar spine disability did not undergo an increase within the one year period before the claim was filed with VA in June 2009.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through his or her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Reduction of Lumbar Spine Rating

In an October 2001 rating decision, the RO granted service connection for lumbar spine injury with a noncompensable (0 percent) rating effective from April 7, 2000.  The rating was provided under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, and was based on slight subjective low symptoms.  In an April 2002 rating decision, the RO increased the disability rating for the lumbar spine disability to 10 percent effective January 2, 2001 pursuant to DC 5295 based on characteristic painful or limited motion.  In a December 2004 rating decision, the RO increased the lumbar spine disability rating to 40 percent effective April 19, 2004 pursuant to DC 5237, based on the results of the November 2004 VA examination, which showed forward flexion of the lumbar spine to 30 degrees.

In an October 2009 rating decision, the RO proposed to reduce the rating for the lumbar spine disability from 40 percent to 20 percent.  In support of the proposed reduction, the RO cited the findings of the July 2009 VA spine examination report, which showed forward flexion of the lumbar spine to 60 degrees.  The Veteran was notified of the proposed reduction in November 2009, and given 60 days to respond.  In November 2009, the Veteran's former representative indicated that the Veteran disagreed with the proposal to reduce the lumbar spine disability rating from 40 percent to 20 percent.  In an April 2010 rating decision, the RO continued the 40 percent rating indicating that evidence of sustained improvement had not been established and that the Veteran would be scheduled for a future examination to determine the severity of the lumbar spine disability.  In a May 2010 statement, the Veteran's former representative indicated that the Veteran agreed with continuation of the 40 percent rating.  

In an October 2012 rating decision, the RO purported to reduce the rating for the lumbar spine disability from 40 percent to 20 percent effective January 9, 2012.  The RO cited the August 2011 VA examination findings showing lumbar spine forward flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, right rotation to 15 degrees, left rotation to 15 degrees, and a combined range of motion of the lumbar spine to 135 degrees.  The RO also cited to the January 2012 VA examination findings showing lumbar spine forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 10 degrees, left rotation to 10 degrees, and a combined range of motion of the lumbar spine to 110 degrees.  In November 2012, the Veteran expressed disagreement with the decision to reduce (using a VA Form 9).

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing, then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Veteran was notified of the proposed reduction in November 2009, and given 60 days to respond.  In an April 2010 rating decision, the RO did not reduce, but rather continued, the 40 percent rating, finding that evidence of sustained improvement had not been established.  The RO indicated that the Veteran would be scheduled for a future examination to determine the severity of the lumbar spine disability.  

In an October 2012 rating decision, two years after the rating decision to not reduce the 40 percent rating, the RO purported to reduce the lumbar spine disability rating from 40 to percent to 20 percent, effective January 9, 2012 (the date of the VA examination purporting to show improvement); however, the RO did not properly carry out the procedural requirements under 38 C.F.R. § 3.105(e) for this second attempt at reduction of the schedular disability rating from 40 to 20 percent for the lumbar spine disability because the RO did not issue a new proposal to reduce the lumbar spine disability rating based on the August 2011 and January 2012 VA examination reports.  The November 2009 reduction proposal expired when the RO continued the 40 percent disability rating in the April 2010 rating decision.  Because the RO did not properly carry out the procedural requirements under 38 C.F.R. 
§ 3.105(e), the Board finds that the attempted reduction of the disability rating for the lumbar spine disability from 40 percent to 20 percent effective January 9, 2012 was improper, so that restoration of the 40 percent rating for the lumbar spine disability is warranted.  

While the Board does not need to reach the merits of the reduction, the Board will proceed with an analysis of the merits of the reduction based on the lay and medical evidence of record as an alternative to the procedural analysis to reach the same result (restoration of the 40 percent lumbar spine disability rating effective January 9, 2012).

Congress has provided that a veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. 
§ 3.951(a) (2015).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 40 percent rating for the lumbar spine disability had been in effect for more than five years at the time that the RO initially proposed to reduce the rating to 20 percent.  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) apply. 

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  For the rating period at issue, the lumbar spine disability was rated under the rating criteria found at 38 C.F.R § 4.71a, DC 5237.  Disabilities of the spine are rated under General Rating Formula for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 
2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than
4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran contends that the lumbar spine disability did not improve at any point during the appeal period.  See e.g. May 2015 Board hearing transcript.  

The Board has reviewed all the lay and medical evidence of record and finds that the RO's reduction of the 40 percent disability rating to 20 percent for the lumbar spine disability from January 9, 2012 was not proper.  The Veteran has credibly testified that the lumbar spine disability has not improved.  See id.  An October 2009 private treatment record shows that the Veteran reported low back pain with sitting, standing, walking, bending, and lying down.  While the June 2009 VA examination report shows forward flexion of the lumbar spine to 60 degrees and the August 2011 and January 2012 VA examination reports show lumbar spine forward flexion to 40 degrees, the August 2011 and January 2012 VA examiners noted that the Veteran has functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The August 2011 VA examiner also indicated that the Veteran has difficulty with prolonged sitting, standing, walking, lifting, carrying, bending, twisting, kneeling, and squatting.  As such, after considering the Deluca factors, as well as the functional impairment resulting from the lumbar spine disability, the Board finds that the evidence does not show sustained improvement of the lumbar spine disability.

In sum, the evidence does not show, by a preponderance of the evidence, that sustained improvement in the lumbar spine disability has occurred.  Under these circumstances, the Board cannot conclude that the weight of the evidence shows a material improvement in the lumbar spine disability that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344; Brown, 
5 Vet. App. at 413.  Accordingly, the reduction of the disability rating for the lumbar spine disability from 40 percent to 20 percent effective January 9, 2012 was improper, and restoration of the 40 percent rating for the lumbar spine disability is warranted.

Lumbar Spine Disability Rating Analysis

The Veteran is in receipt of a 40 percent rating for the lumbar spine disability for the entire rating period from June 18, 2009 (the date the claim of increased rating was received by VA) under DC 5237.  The Veteran contends that a higher rating than 40 percent is warranted because low back symptoms have worsened to warrant a 50 percent rating.  See Veteran statement attached to November 2012 VA Form 9; January 2013 Veteran statement; May 2015 Board hearing transcript.  The Veteran's former representative stated that the lumbar spine disability warrants a 100 percent rating.  See December 2009 former representative statement.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the lumbar spine disability does not more nearly approximate a rating in excess of 40 percent under DC 5237 for the entire rating period from June 18, 2009.  Initially, because the evidence shows no compensable manifestation of IVDS for the rating period from June 18, 2009, the Board finds that the lumbar spine disability is appropriately rated under the General Formula rather than rating under the IVDS Formula.  See June 2009, August 2011, and January 2012 VA examination reports (noting no incapacitating episodes over the previous 12 months due to IVDS).

Throughout the rating period from June 18, 2009, the lumbar spine disability did not manifest symptoms or impairment more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine to warrant a disability rating in excess of 40 percent under the General Rating Formula.  The range of motion measurements detailed above in the lumbar spine disability rating reduction analysis demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the rating period from June 18, 2009.  Moreover, the June 2009 VA examination shows a medical assessment that the Veteran did not have ankylosis of the thoraolumbar spine.  VA and private treatment records do not show ankylosis of the thoracolumbar spine.  While in September 2010 the Veteran's former representative asserted, with a supporting medical opinion, that the Veteran's cervical spine ankylosis warrants a higher rating than 40 percent for the spine disability, this evidence is of no probative value for purposes of rating the lumbar spine disability.  The September 2010 private treatment record shows that Dr. M.S. assessed that the Veteran had unfavorable ankylosis of the cervical spine but not the thoracolumbar spine.  

The Board observes that the Veteran was found to have degenerative arthritis of the lumbar spine.  However, DC 5003 allows for the assignment of a maximum 10 percent rating for one major joint (the lumbar spine is considered as one major joint); therefore, a higher rating is not available for assignment under DC 5003.  DC 5003 specifically provides that ratings in excess of 10 percent are to be assigned based on limitation of motion of the affected joint (the lumbar spine in this case), not as noncompensable limitation of motion under DC 5003.  Because limitation of motion of the lumbar spine has been rated under DC 5237, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with ratings under the General Rating Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261-62.


Because the preponderance of the evidence is against the appeal for a rating in excess of 40 percent for the lumbar spine disability for the rating period from June 18, 2009, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Finally, as to neurological manifestations of the lumbar spine disability, the Veteran is already service connected for right and left lower extremity sciatica, which are separate disabilities with separate ratings, as discussed below.  See 38 C.F.R. § 4.14.  Furthermore, the weight of the evidence of record reflects that the Veteran does not otherwise have neurologic abnormalities or findings related to the lumbar spine disabilities.  The August 2011 VA examiner noted that, other than left and right lower extremity sciatica, the Veteran does not have any neurologic abnormalities or findings related to the lumbar spine, such as bowel or bladder problems or pathologic reflexes.  See also January 2012 VA examination report.

Bilateral Lower Extremity Sciatica Rating Analysis

The Veteran's bilateral lower extremity sciatica is rated under DC 8520.  
38 C.F.R. § 4.124a.  DCs 8520-8730 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the lower extremities.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The Veteran is in receipt of a 20 percent rating for each lower extremity for the initial rating period from November 16, 2009 under DC 8520.  38 C.F.R. § 4.124a.  The Veteran contends that a higher rating of 40 percent is warranted for each lower extremity sciatica because she has pain, numbness, and tingling in her legs, and bilateral lower extremity weakness that causes her to fall.  See statement attached to November 2012 VA Form 9; May 2015 Board hearing transcript.   

Having carefully considered the lay and medical evidence of record, the Board finds that the bilateral lower extremity sciatica more nearly approximates moderately severe incomplete paralysis of each lower extremity to warrant a 40 percent rating for each lower extremity for the entire initial rating period from November 16, 2009.  38 C.F.R. § 4.71a, DC 8520.  While the August 2011 and January 2012 VA examiners assessed that the severity of service-connected bilateral lower extremity sciatica is compatible with moderate incomplete paralysis of the sciatic nerves, the VA examiners indicated that the resulting pain, paresthesias/synesthesias, and numbness were severe, and that sensation in the feet/toes bilaterally was absent.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the bilateral lower extremity sciatica more nearly approximates moderately severe incomplete paralysis of the sciatic nerves, and warrants the assignment of the higher (40 percent) rating for each lower extremity for the entire initial rating period from November 16, 2009.  

After a review of all the evidence, lay and medical, the Board finds that the criteria for a disability rating in excess of 40 percent for sciatica of each lower extremity have not been met or nearly approximated at any time during the initial rating period from November 16, 2009 because bilateral lower extremity sciatica has not been manifested by symptoms that more nearly approximate severe incomplete paralysis with marked muscle atrophy of the affected lower extremity.  38 C.F.R. 
§ 4.124a, DC 8520.  

The Veteran underwent a VA examination of the peripheral nerves in March 2010 where Veteran reported weakness, numbness, paresthesias (tingling, pins and needles sensation), and pain in the right lower extremity, as well as numbness and pain in the left lower extremity.  Upon examination in March 2010, motor testing was found to be at 4 out of 5, which is indicative of mild motor impairment, and sensory testing using pinprick, light touch, and position sense tests showed that sensation was absent in the left foot and decreased in the right foot.  Sensation was otherwise decreased in the remaining parts of both lower extremities.  The March 2010 VA examiner noted that the Veteran did not have bilateral lower extremity muscle atrophy or abnormal muscle tone or bulk.  

In August 2011, the Veteran underwent a VA general examination, which included findings pertaining to the peripheral nerves, where the VA examiner noted severe pain, paresthesias/synesthesias, and numbness of the lower extremities.  However, as stated above, the August 2011 VA examiner assessed that symptoms and impairment of the bilateral lower extremity sciatica is consistent with moderate incomplete paralysis of the sciatic nerve.  Motor strength in August 2011 was assessed at 4 out of 5, which is indicative of mild motor impairment, and reflexes were assessed to be normal in both lower extremities.  Sensory examination August 2011 showed decreased sensation in the upper anterior thighs, knees, lower legs, and ankles, and absent sensation is the feet and toes bilaterally.  The March 2010 VA examiner noted that there was no lower extremity muscle atrophy or abnormal muscle tone or bulk.

In January 2012, the Veteran underwent a VA spine examination, which includes findings pertaining to the peripheral nerves.  Specifically, the January 2012 VA examiner noted severe pain, paresthesias/synesthesias, and numbness of the lower extremities.  However, the January 2012 VA examiner assessed that symptoms and impairment of the bilateral lower extremity sciatica is consistent with moderate incomplete paralysis of the sciatic nerve.  Muscle strength testing in January 2012 was assessed at 4 out of 5 upon great toe extension, and assessed as normal with hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  This is indicative of, at worst, mild motor impairment.  Lower extremity reflex testing revealed normal reflexes bilaterally.  Sensory examination in January 2012 showed normal sensation in the upper anterior thighs, knees, lower legs, and ankles, and absent sensation in the feet and toes bilaterally.  The January 2012 VA examiner noted that there was no lower extremity muscle atrophy or abnormal muscle tone or bulk.  

All of the above-referenced symptoms and impairment more nearly approximate moderately severe incomplete paralysis of the upper extremities and do not more nearly approximate severe incomplete paralysis with marked muscular atrophy.  
38 C.F.R. § 4.124a, DC 8520.  While the record contains medical findings of severe pain, paresthesias/synesthesias, and numbness, the fact that the Veteran has certain severe symptoms of bilateral lower extremity sciatica does not result in a finding of severe incomplete paralysis of the sciatic nerve with marked muscular atrophy so as to warrant the next higher rating under DC 5820.  Id.  The record shows that at no point during the initial rating period on appeal did the Veteran have any lower extremity muscular atrophy.  VA and private treatment records show similar complaints of bilateral lower extremity pain, numbness, and tingling.  Moreover, the record indicates that the Veteran may be exaggerating the severity of the symptoms.  The January 2012 VA examiner indicated that the Veteran exaggerated pain and sensory responses.  Similarly, an October 2012 private treatment report shows that Dr. S.T. indicated that the Veteran walked unsteadily, but after she sat down to take off her shoes, she walked across the room to get on the examination table without difficulty.  

Therefore, the preponderance of the evidence weighs against the assignment of a disability rating in excess of 40 percent for either lower extremity sciatica disability for the initial rating period from November 16, 2009 because, as discussed above, the lay and medical evidence does not show the severity required for a rating in excess of 40 percent under DC 8520 based on the relevant symptomatology and impairment.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the lumbar spine or bilateral lower extremity sciatica disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in DDD and DJD of the lumbar spine, with forward flexion of 40 degrees and combined range of motion of the lumbar spine of 110 degrees, including due to pain and other orthopedic factors, as well as localized tenderness or pain to palpation of the lumbar spine, guarding or muscle spasm of the lumbar spine, and a slow gait.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates, stiffness, or aching in the area of the spine affected by the spine disability at issue; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca, Mitchell); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  

In this case, comparing the Veteran's disability level and symptomatology and impairment of the lumbar spine to the rating schedule, the degree of disability of the lumbar spine throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

In this case, the symptoms and functional impairment reported by the Veteran with respect to the lumbar spine disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on daily life, to include functional impairment as reported by the Veteran, as well as assertions and findings of difficulties with prolonged sitting, standing, walking, lifting, carrying, bending, twisting, kneeling, squatting, exercise, sports, recreation, cooking due to difficulty with prolonged standing, bathing, dressing, toileting, and grooming.  The position of the spine in prolonged sitting involves a 90 degree angle of hip/leg position to the back, with the knees in a more accomodative (bent) position with the weight in a stationary position on the hips; such sitting position with knees bent involves even less back tension than straight leg raising test, and less direct support of the spine and entire upper body than is required for forward flexion testing of the spine.  The position of the spine in prolonged standing involves a 180 degree angle of hip/leg position to the back, with the knees slightly bent with the weight in a stationary position on the hips and knees.  Back tenderness, pain, and even spasm or weakness of fatigability, if present, that may be associated with the reported activities of prolonged standing, prolonged sitting, or prolonged walking are part of the schedular rating criteria that are applied in rating back disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell.  The slight lateral or twisting movements required for lifting or carrying day-to-day objects such as groceries (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  

With respect to the functional impairment with bending and twisting, such impairment is specifically considered in the rating criteria which contemplate forward flexion, lateral bending, and lateral rotation on both sides of the lumbar spine.  As to functional impairment with respect to kneeling and squatting, the position of the lumbar spine in the kneeling or squatting positions mainly relies on the knee joints, as well as lower extremity muscles.  To the extent that kneeling and squatting require bending or twisting of the lumbar spine, such functional impairment is specifically considered in the rating criteria which contemplate forward flexion, lateral bending, and lateral rotation on both sides of the lumbar spine.  For this reason, not all of the symptoms and limitations reported to be associated with the back disability necessarily involve usage or motion of the back, while others suggest limitations of flexion or limitations of various other movements of the back that are specifically part of the schedular rating criteria, namely, extension, lateral flexion, and rotation of the spine.  See Note (2) and Plate V.  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, and muscle spasm, and all the symptoms described by the Veteran are contemplated in the 40 percent rating under DC 5237 either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca.  The Board has rated the lumbar spine disability at 40 percent despite specific medical findings of lumbar spine flexion to more than 30 degrees.  In finding that the lumbar spine disability more nearly approximates a 40 percent rating for the entire rating period from June 18, 2009, and for purposes of restoration of the 40 percent rating from January 9, 2012, the Board has considered all the lumbar spine symptoms and functional impairment, including lay history and testimony regarding limitation of motion, functional limitations, and symptoms, to conclude that the lumbar spine disability more nearly approximates the 40 percent disability rating criteria.  

Finally, to the extent that exercise, sports, recreation, cooking, bathing, dressing, toileting, or grooming involve prolonged standing, sitting, walking, or bending of the lumbar spine in any direction, such functional impairment has been considered and discussed above.  To the extent that cooking requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  To the extent that cooking causes incidental pain in the lumbar area, such pain is considered as part of the rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  For this reason, not all of the symptoms and limitations reported to be associated with the lumbar spine disability necessarily involve usage or motion of the back, while others suggest limitations of flexion or limitations of various other movements of the back that are specifically part of the schedular rating criteria, namely, extension, lateral flexion, and rotation of the spine.  See Note (2) and Plate V.  Based on the foregoing, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating for the lumbar spine disability on an extraschedular basis.

The Board finds that the symptomatology and impairment caused by the Veteran's bilateral lower extremity sciatica is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 
38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's moderate to moderately severe sensory and motor symptoms of radiating pain from the back, numbness, and tingling.  

As to the symptom of weakness, it is contemplated by the rating criteria for peripheral nerve disorders even if it is a result of muscle weakness.  VA regulations provide that a muscle injury will not be combined with peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (2015).  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-58 (32d ed. 2012).  Therefore, when the sciatic nerve is not fully functioning (disabled), it may result in a reduction in the motor (muscular) function and, thereby, causes feelings of weakness or giving out.  Paralysis is defined as a loss or impairment of motor function.  Id. at 1376.  The reduction in motor functions is contemplated by the rating criteria under moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  For these reasons, the Board finds that the record does not reflect that the Veteran's bilateral lower extremity sciatica is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for DDD and DJD of the lumbar spine, right lower extremity sciatica, left lower extremity sciatica, and cervical spine DDD (as discussed below).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected lumbar spine and bilateral lower extremity sciatica disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, schizophrenia, which is considered a form of psychosis, is one of the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Degenerative disc disease (of the cervical spine), fibromyalgia, and rectal prolapse are not "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for a cervical spine disorder, fibromyalgia, and rectal prolapse.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and schizophrenia (as a form of psychosis) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


Service Connection Analysis for Acquired Psychiatric Disorder

The Veteran contends that she has an acquired psychiatric disorder as a result of military service.  Specifically, the Veteran advanced that, as a squad leader, she received punishment for going off base to retrieve a subordinate before roll call.  The Veteran also asserted that her drill sergeant required her to accompany him to his office to do extra paperwork, and that when she got there, he locked the door behind them and forced her to perform oral sex on him.  The Veteran advanced that she started exhibiting behavior changes after this incident, to include receiving five Article 15 nonjudicial punishments during the remainder of service.  She asserted that she began to be depressed about the above-referenced incident after service separation and began drinking heavily.  The Veteran stated that the claimed in-service sexual trauma took place in early 1987, and that the incident of the off base subordinate was in 1987 or 1988.  The Veteran indicated that the remaining years in service were "good and bad" for her.  See December 2009 former representative statement; May 2015 Board hearing transcript.

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current acquired psychiatric disorder, to include PTSD, major depression, ADHD, anxiety disorder, and schizophrenia.  The December 2009 VA psychiatric addendum opinion shows diagnoses of PTSD, major depression, and ADHD.  A February 2009 VA treatment record shows diagnoses of anxiety and depression.  A November 2011 private treatment record shows diagnoses of ADD, major depression, anxiety, and PTSD.  The record also indicates that the Veteran has schizophrenia.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder was incurred in or caused by service, or that symptoms of schizophrenia were chronic in service.  Service treatment records contain no complaints, diagnoses, or treatment indicative of an acquired psychiatric disorder or sexual trauma in service.  As stated above, the Veteran reported that she began to be depressed about the claimed in-service military sexual trauma after service discharge.  This necessarily implies that a psychiatric disorder, or symptoms thereof, did not start until after separation from service.  This is also evidence that the Veteran did not have chronic symptoms of schizophrenia during service.  Accordingly, the Board finds that the weight of lay and medical evidence of record establishes that there was no in-service occurrence of an acquired psychiatric disorder or even symptoms of an acquired psychiatric disorder.  The Board also finds that symptoms of schizophrenia were not chronic in service.

Based on all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that PTSD or another acquired psychiatric disorder stressor has been verified or corroborated.  In this regard, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressors are not related to combat; accordingly, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressors and the record does not contain service records or other evidence to corroborate the Veteran's statements.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Moreau, 9 Vet. App. at 394.  

With respect to the alleged stressor involving the Veteran being punished for leaving her squad to look for a missing subordinate, this claimed stressor does not rise to a level of an actual stressor under DSM-V.  Under DSM-V, a stressor is a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and the person's response involved intense fear, helplessness, or horror.  Therefore, the punishment incident does not constitute a stressor under DSM-V.  

As to the alleged stressor involving military sexual trauma (MST), the Board finds the Veteran competent to report what happened in service, but that she is not credible with respect to assertions of MST, and that there are no markers or behavioral changes to support this assertion.  See 38 C.F.R. § 3 159(a)(2); Caluza, 
7 Vet. App. at 511.  The Veteran's recollection of the claimed in-service events has changed over time.  An April 2000 VA treatment record shows that the Veteran reported abuse by her father's friend and physical and emotional abuse by her father.  A May 2000 VA treatment record shows that the Veteran was sexually abused prior to service when she was 16.  The May 2000 VA clinician assessed PTSD based on the Veteran's reports of sexual abuse prior to service.  The May 2000 treatment record also shows that the Veteran listed her traumas as losing her first son to sudden infant death syndrome (SIDS) and her second son being kidnapped by his father.  No reference was made to MST in the April and May 2000 treatment records.  The Board finds that the VA treatment reports noting a history of physical, emotional, or sexual abuse or neglect outside active duty are more probative than the statements pertaining to MST provided for VA compensation purposes because the VA treatment records show reports by the Veteran of incidents of physical, emotional, or sexual abuse or neglect on multiple occasions outside of active service, and did not mention the claimed MST, and such reports were made for the purposes of receiving treatment; an individual is more likely to be truthful in describing a current condition in the context of receiving treatment in order to ensure receipt of best treatment possible.

In a June 2000 stressor statement, the Veteran mentioned that a drill sergeant suggested that she perform oral sex on him in exchange for a weekend pass.  In an August 2000 statement, the Veteran identified one stressor pertaining to being forced to do push-ups while she was on a profile and a second stressor related to a motor pool sergeant in Germany who tried to drive the Veteran out of his unit.  The August 2000 statement contains a brief reference to a sergeant taking advantage of the Veteran sexually.  During the January 2002 VA examination, the Veteran reported that she was forced to have sex with her drill sergeant.

The December 2009 VA examination report shows that the Veteran reported the following events: two drill sergeants forcing her to do push-ups after she was placed on a profile; falling off a truck while loaded with gear; having a motor pool sergeant "on [her] ass;" being given nonjudicial punishment when trying to bring an intoxicated soldier back to base; being denied visitation with her children by her estranged husband; and having to share a room with a female soldier who reportedly was schizophrenic.  Given all these inconsistencies, the Board finds the Veteran's assertions with respect to the occurrence of a stressful event during service, to include sexual trauma, are not credible.  

Consistent with the finding of nonoccurrence of sexual trauma in service, the record shows no other personal assault factors after the claimed in-service military sexual trauma, including behavioral change indicators or markers such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).  While the Veteran advanced that she received multiple non-judicial punishments under Article 15, the DD Form 214 shows that the Veteran received the Good Conduct Medal for the period of service September 1986 to September 1990, which indicates that the Veteran did not have non-judicial punishment under Article 15.  See Army Regulation 600-8-22, Chapter 4.  Additionally, the fact that the Veteran received the Good Conduct Medal for the period of service is indicative of the Veteran's generally good behavior throughout her military tenure.  

The record also reflects that the Veteran's behavioral problems preceded the claimed in-service MST.  An April 2000 VA substance abuse treatment record shows that the Veteran reported that she started using alcohol at age 9, started drinking at age 12, started heavy drinking at age 15, snorted cocaine when she was 16, smoked cannabis at age 15 or 16, and then at 21 (before service), and did LSD once at a carnival when she was age 15 or 16.  The April 2000 VA clinician noted that the Veteran was raised by an extremely violent father who physically abused the Veteran and her mother, and that he allowed a friend to sexually abuse the Veteran during her early teens.  Moreover, the record does not show other indicators of in-service personal assault, such as contemporaneous records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians, or statements from clergy, roommates, fellow service members, or family members indicating that the Veteran sustained the claimed MST.  With respect to testing for sexually transmitted diseases, service treatment records dated in June 1989 and July 1989 showed negative chlamydia and human immunodeficiency virus (HIV) tests, respectively.  While a February 1988 service treatment record shows an assessment of herpes simplex, there is no indication that the Veteran had genital or oral herpes and the Veteran did not report that she had herpes as a result of in-service sexual trauma.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain MST during service.

In a December 2009 statement, the Veteran's sister stated that the Veteran informed her about the claimed military sexual trauma years after service.  The Board finds this statement of no probative value because it is based on the Veteran's reports made years after service, which the Board has found not credible as explained in more detail above.  Moreover, the Veteran and her sister have stated that the Veteran became depressed about the claimed in-service sexual trauma after service separation.  In fact, the Veteran's sister stated that the Veteran was fun, happy, and cheerful until she was separated from service.  This weighs against a finding of sexual trauma during service because the Veteran has asserted that the sexual trauma occurred during basic training in 1987 and, according to the Veteran and sister's statements, the Veteran was fun, happy, and cheerful for approximately three years after the claimed military sexual trauma.  For these reasons, the Board finds that the weight of the evidence is against finding that the Veteran sustained sexual trauma during service.

Additionally, the Board finds that schizophrenia did not manifest to a compensable degree within a year of service separation.  The earliest psychiatric diagnosis mentioned in post-service treatment records is a diagnosis of PTSD in May 2000.  A May 2000 VA treatment record shows that the Veteran denied hospital, outpatient, or private psychological treatment except once earlier the same month.  As such, this evidence fails to meet the criteria for presumptive service connection for schizophrenia under 38 C.F.R. § 3.307 and 3.309. 

The Board finds that the weight of the evidence demonstrates that symptomatology related to schizoaffective disorder has not been continuous since service separation.  As noted above, the earliest post-service treatment record dates back to May 2000, approximately eight years after service separation.  Moreover, as explained above, in May 2000, the Veteran denied any past history of psychiatric treatment or hospitalization except for once in May 2000.  Therefore, the 38 C.F.R. § 3.303(b) presumptive service connection criteria based on "continuous" post-service symptomatology of schizophrenia are not met. 

The weight of the lay and medical evidence shows no psychiatric symptoms or psychiatric diagnosis until many years after service separation.  The Veteran was first diagnosed with a psychiatric disorder eight years after service in May 2000.  See May 5, 2000 VA treatment record.  The Veteran then denied any past history of psychiatric treatment or hospitalization.  See May 16, 2000 VA treatment record.  In a December 2009 statement, D.W. stated that he has known the Veteran since 1980 and that, back then, she was a great person, full of life, and had a lot of energy, but that she became a different person after joining the military.  Specifically, D.W. indicated that the Veteran became depressed and struggled to maintain a job after service.  The Board finds that this statement is not credible because it is inconsistent with the Veteran's own reports that she started to become depressed after service separation not after joined the military, as well as the Veteran's sister's reports that the Veteran was fun, happy, and cheerful until she was discharged from service.  See December 2009 former representative statement; December 2009 sister's statement; May 2015 Board hearing transcript. 

The evidence shows that the eight year period between service separation in September 1990 and the first appearance of psychiatric symptoms and diagnosis in May 2000 is a factor that weighs against service connection.  See Buchanan, 
451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Although the Veteran has recently reported psychiatric symptoms since service separation, the account is inconsistent with, and outweighed by, the more credible lay and medical evidence showing no psychiatric symptoms or psychiatric disability until 2000.  Because the Veteran had an incentive to report accurately her psychiatric symptoms in order to receive proper care, the statements made to medical providers denying psychiatric symptoms in 2000 are particularly trustworthy and of significant probative value.  The account of psychiatric symptoms since service, which were made many years after service separation and only made in connection with or concurrent with the claim for service-connected compensation benefits, are not credible and are of no probative value.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, but under the specific facts of this case that include no psychiatric symptoms or psychiatric diagnosis until many years after service separation, is not competent to diagnose a psychiatric disability and relate the disorder to service because such a psychiatric diagnosis and nexus requires medical expertise and falls outside the realm of common knowledge of a lay person.  The evidence does not demonstrate that the Veteran has the knowledge, training, or experience to self-diagnose an acquired psychiatric disorder or relate the same to service.  See Young v. McDonald, 766 F.3d 1348, (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons, 23 Vet. App. at 6 (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The DSM-V cautions that the proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills.  The purpose of DSM-V is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose various mental disorders.  The weight of the evidence shows that symptoms of an acquired psychiatric disorder were not manifested until approximately eight years after service separation.  Consequently, the Veteran's opinion attributing the current psychiatric symptoms to a psychiatric diagnosis purportedly related to service is of no probative value and is outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment for many years after service separation.  

Based on the foregoing, the Board finds that the weight of all the lay and medical evidence demonstrates that the Veteran did not participate in combat with the enemy during service and that the claimed noncombat in-service stressors have not been verified or corroborated by service records or other credible supporting evidence.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection Analysis for Cervical Spine Disorder

The Veteran contends that service connection for a cervical spine disorder is warranted because of an in-service accident when she fell off a truck and injured her back, including the neck.  See May 2015 Board hearing transcript.  The Veteran also reported an in-service incident when she was physically attacked by ten soldiers. 

The evidence shows that the Veteran has a current cervical spine disability.  The March 2010 VA examination report shows a diagnosis of degenerative disc disease of the cervical spine.  

The Board next finds that the evidence is in relative equipoise on the question of whether the Veteran had an in-service injury to the cervical spine.  Evidence weighing in favor this finding includes testimony by the Veteran that she injured her neck during service.  Service treatment records show that the Veteran complained of neck pain and stiffness during service.  See e.g., February 1987, March 1987, February 1989, and October 1989 service treatment records.  Moreover, a January 1988 service treatment record noted that the Veteran fell from a truck two weeks earlier.  While the Veteran indicated during the March 2010 VA examination that she was unsure of how she injured the cervical spine, Dr. B.M. explained that the Veteran reported that she was unsure about the cervical spine injury because she was unable to recall the exact dates she was treated for the cervical spine during service.  See October 2012 private opinion by Dr. B.M.  The Board finds that the Veteran is competent to report the occurrence of the in-service neck symptoms and injury and that her statements with respect to the in-service injury are credible because they are not inconsistent with other reported histories, and are also generally consistent with service treatment records.  See Layno, 6 Vet. App. at 469.  

The Board next finds that the evidence is in relative equipoise as to whether the current cervical spine disability is related to the in-service cervical spine injury.  Evidence weighing against finding a relationship between the current cervical spine disability and active service includes the March 2010 VA examiner's opinion that the current cervical spine degenerative disc disease is not caused by or a result of military service.  In reaching this conclusion, the March 2010 VA examiner reasoned that there is no evidence of a cervical spine condition in the military or within one year of service separation; however, as explained above, service treatment records show multiple complaints of neck pain and stiffness.  Therefore, the Board finds that the March 2010 VA examiner's opinion is of no probative value because it is based on an inaccurate factual basis that there was no evidence of a cervical spine disorder in service.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Evidence weighing in favor of finding a relationship between the current cervical spine disability and active service includes Dr. B.M.'s October 2012 opinion that it is at least as likely as not that the Veteran's neck disability was caused by the physical injuries she sustained in service.  In reaching this conclusion, Dr. B.M. noted that service treatment records showed treatment and evaluation for neck pain in February 1987 and March 1987, and that a January 1988 service treatment record documented that the Veteran fell from a five-ton truck during service.  The Board finds that the October 2012 private opinion provides competent, credible, and probative evidence that the currently-diagnosed cervical spine disability is etiologically related to service.

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for cervical spine degenerative disc disease is warranted as directly related to active service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection Analysis for Fibromyalgia

The Veteran has generally contended that service connection for fibromyalgia is warranted.  The Veteran's former representative contended that fibromyalgia (including swelling hands) began in service when the Veteran began experiencing muscle aches and pains which have continued since service separation.  See December 2009 former representative statement.  

Initially, the Board finds that the Veteran has a current fibromyalgia disability.  A July 2009 VA treatment record shows an assessment of fibromyalgia.  A March 2010 private treatment record by Dr. F.M. shows a diagnosis of fibromyalgia. 
The treatment records diagnosing fibromyalgia do not indicate swelling of the hands.

The Board next finds that the weight of the lay and medical evidence demonstrates that the Veteran did not exhibit symptoms of fibromyalgia in service.  The former representative asserted that the Veteran began experiencing muscle aches and pain in service that have continued since service separation.  See December 2009 former representative statement.  When asked about fibromyalgia during the May 2015 Board hearing, the Veteran did not indicate that she had generalized muscular pain during service.  Service treatment records show that the Veteran complained of nausea, headache, and body aches in May 1989, which was diagnosed as gastroenteritis.  Later in the same month, the Veteran had similar complaints, which were diagnosed as the flu.  Service treatment records show no additional complaints of generalized body aches, or diagnosis or treatment for fibromyalgia. 

The Board also finds that the weight of the evidence demonstrates that the current fibromyalgia disorder is not related to service.  The Veteran has not asserted that the current fibromyalgia is related to service, nor has the Veteran submitted a medical opinion relating the current fibromyalgia to service.  During the May 2015 Board hearing, the Veteran indicated that she is unsure how the current fibromyalgia is related to service.  

The record reflects that the Veteran did not have service in the "Southwest Asia Theater of Operations" after the beginning of the Gulf War on August 2, 1990.  Therefore, the presumptive service connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.  While a July 2009 treatment record shows that the Veteran stated that she served in Desert Storm in 1990, service records show that the Veteran served in Germany at that time and was discharged from service approximately a month after the invasion of Kuwait.  The record does not otherwise indicate that the Veteran was ever deployed to Southwest Asia. 
As the weight of the competent, credible, and probative evidence shows that currently diagnosed fibromyalgia is not related to service, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim for service connection for fibromyalgia, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Rectal Prolapse 

The Veteran contends that service connection is warranted because it is most likely secondary to lumbar spine, pubic spurs, or sacroiliitis disorders.  See December 2009 representative statement.  The Veteran filed the claim for service connection for rectal prolapse in June 2009.

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have currently-diagnosed rectal prolapse disability.  The Veteran underwent a VA examination of the rectum in December 2009 where the Veteran indicated that rectal prolapse started two years earlier following a post-service motor cycle accident where she was dragged by her leg from the back of a motorcycle for approximately one mile.  A December 2008 private treatment record shows a notation of history of rectal prolapse and February 2009 private treatment record shows complaints of rectal bleeding and past history of rectal prolapse, but did not provide a current diagnosis of rectal prolapse.  An April 2009 VA treatment record also noted history of rectal prolapse but the VA clinician found no evidence of current rectal prolapse.  The December 2009 VA examiner opined that there was no evidence of rectal prolapse at that time.  An August 2012 private treatment record shows complaints by the Veteran of rectal bleeding, so private clinician ordered a coloscopy.  The August 2012 private colonoscopy shows findings of internal hemorrhoids but not rectal prolapse. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation under any theory of entitlement.  See 38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  Because the Veteran does not have a current rectal prolapse disability, service connection for rectal prolapse on a direct basis, and as secondary to the service-connected lumbar spine disability, are not warranted.  Because the preponderance of the evidence is against the claim for service connection for rectal prolapse, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102. 

SMP Based on Aid and Attendance 

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his or her condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In the instant case, the Veteran has not alleged blindness or near blindness.  The Veteran did not testify to such a condition at the May 2015 Board hearing.  The December 2009 VA examination report conveys that the Veteran did not have a best corrected vision of 5/200 or worse in both eyes.

The record reflects that the Veteran is not currently residing in a nursing home.  The Veteran's testimony at the May 2015 Board hearing shows that the Veteran lives with her mother.

The Board finds that the evidence of record does not establish a factual need for regular aid and attendance as defined by 38 C.F.R. § 3.352(a).  The Veteran underwent a VA aid and attendance examination in December 2009 where the Veteran reported that she was not currently bedridden or hospitalized and that she could travel beyond the current domicile.  The Veteran also reported that she was unable to feed, dress and undress, bath, groom, or toilet herself.  The Veteran indicated that she has constant dizziness and severe memory loss that affect her ability to protect herself from daily hazards and dangers.  On the other hand, the Veteran stated during the December 2009 VA examination that she bathes every other day and eats pot pies or peanut butter sandwiches because she cannot stand to cook.  The Veteran also indicated that volunteers from Catholic Community charities help her with house cleaning, grocery shopping, laundry, and paying bills.  The December 2009 VA examiner noted that the Veteran was quite difficult to assess because the Veteran was tearful throughout the examination with poor outlook, had an exaggerated pain response to minimal stimulus, and gave very poor effort for examination with minimal range of motion.  Because the Veteran exaggerated her pain responses and gave poor effort during the December 2009 VA examination, the Board finds that her reports with respect to abilities to protect herself from daily hazards and undertake daily activities of self-feeding and self-cleanliness are not credible.  

Based on the Veteran's reports, the December 2009 VA examiner assessed that the Veteran can walk without assistance for up to a few hundred yards, and that she had marked difficulty with respect to the abilities to self-feed, dress and undress, self-bath, self-group, and toileting.  The Board finds that the December 2009 VA examiner's findings with respect to the Veteran's impairment of no probative value because these findings were made based on non-credible reports, poor effort, and exaggerated response by the Veteran during the December 2009 VA examination.  As such, the December 2009 VA examiner's findings are based on an inaccurate factual basis.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

A December 2009 VA psychiatric examination shows an assessment by the VA examiner that the Veteran's distant memory was normal and that recent and immediate memory was only mildly impaired.  With respect to mental competency, the December 2009 VA psychiatrist opined that the Veteran was able to maintain minimum personal hygiene and that she was capable of managing her financial affairs.  As to physical ability, a March 2010 VA spine examination report shows that the cervical spine and bilateral lower extremity sciatica disabilities had a mild effect on bathing, dressing, and grooming.  The June 2010 VA examiner also noted that the Veteran was difficult to evaluate due to dramatic presentation and poor effort during the examination.  A January 2012 VA examination report shows that the VA examiner noted that the Veteran was able to dress and undress with without assistance or any evidence of difficulty.  The January 2012 VA examiner noted that the Veteran had exaggerated pain response to even light touch of the back and had inconsistent presentation as evidenced by the ability to sit comfortably in the waiting room then showing discomfort in the examination room. 

During the May 2015 Board hearing, the Veteran indicated that she eats microwavable meals but cannot make a big home meal, that she showers every two days without assistance, and that she falls a lot due mainly to bilateral lower extremity sciatica.  The Veteran also stated that her sister checks on her every day and helps with grocery shopping, bill payment, and errands because the Veteran cannot drive because bumpy roads take a toll on her back.  The undersigned also noticed that the Veteran was ordinarily clean and presentable during the May 2015 Board hearing.

The Board has thoroughly considered the Veteran's statements and testimony; however, when considered with the medical evidence of record, the evidence as a whole does not show a factual need for aid and attendance.  The Veteran is not bedridden, she is able to dress, undress, shower, and feed herself, and she is able to keep ordinarily clean and presentable.  While the Veteran stated that she falls at home due to the bilateral lower extremity sciatica, the VA examinations of record show that the Veteran had mild to moderate weakness in her lower extremities.  Additionally, while the Veteran needs some help with grocery shopping, errands, and bill payment, the Board does not find the overall picture rises to the level of a need for aid and attendance on a regular basis.  The evidence does not reflect that the Veteran requires the adjustment of any special prosthetic or orthopedic appliances, and she does not have physical or mental incapacities requiring care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  While the record reflects that the Veteran lives with her mother, the Veteran has not alleged, and the record does not reflect, that the Veteran's mother provides care for the Veteran.  For the reasons stated above, the preponderance of the evidence is against a finding that the Veteran is entitled to SMP aid and attendance benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and a SMP for aid and attendance must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

Restoration of a 40 percent rating for service-connected lumbar spine disability, effective January 9, 2012, is granted.

An increased disability rating in excess of 40 percent for the service-connected lumbar spine disability, for the entire rating period from June 18, 2009, is denied.

An initial disability rating of 40 percent, and no higher, for right lower extremity sciatica, for the entire initial rating period from November 16, 2009, is granted.

An initial disability rating of 40 percent, and no higher, for left lower extremity sciatica, for the entire initial rating period from November 16, 2009, is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, major depression, ADHD, anxiety disorder, and schizophrenia, is denied. 

Service connection for cervical spine DDD is granted.

Service connection for fibromyalgia is denied. 

Service connection for rectal prolapse is denied.

Special monthly pension for aid and attendance is denied.


REMAND

Service Connection for a Lung Disorder 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran has claimed service connection for a lung disorder, to include as due to exposure to asbestos during service.  The Veteran contends that her military occupational specialty (MOS) was light wheel mechanic and that, as part of her duties, was responsible for changing brake pads and doing brake work on "Deuce and a Half's" and five-ton military trucks, both of which used asbestos brake pads at that time.  As a result of this asbestos exposure, the Veteran asserts that she has developed emphysema or a lung disorder.  See e.g., July 2013 Veteran statement.

A March 2010 private treatment record shows a diagnosis of pneumonia, hypoxemia, and chronic obstructive pulmonary disease (COPD).  A January 2014 VA radiology report shows findings of hyperinflation of lungs compatible with COPD.  An April 2014 VA CT scan report shows findings of biapical pleural scarring and paraseptal emphysematous changes and hyperinflated lungs.  A September 2014 VA pulmonary consultation shows assessments of COPD and multiple pulmonary nodules with risk factors for lung cancer. 

The Veteran has not been afforded a VA examination to address the question of nexus between a lung disorder and the reported in-service asbestos exposure.  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran's current lung disorder had its onset in service or is otherwise related to service, to include the reported in-service exposure to asbestos.

Service Connection for Headaches

The Veteran contends that service connection is warranted because she has stress headaches as a result of the cervical spine disorder.  See December 2009 former representative statement; May 2015 Board hearing transcript.  The Board has granted service connection for a cervical spine disability of degenerative disc disease. 

Service treatment records show that the Veteran had complaints of headaches in February 1987, and that she was placed on physical profile due to stress and tension headaches in March 1987.  Post-service treatment records show a diagnosis of unspecified vascular headache.  See March 2010 private treatment record by 
Dr. F.M.  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran's current headaches had their onset in service, are otherwise related to service, or are secondary to (caused or worsened beyond normal progression by) the service-connected DDD of the cervical spine.

Service Connection for Residuals of Pubic Fracture

The Veteran contends a preexisting pubic stress fracture was aggravated during service as a result of re-fracturing the pelvis during service.  See December 2009 former representative statement; May 2015 Board hearing transcript. 

The Board finds that the Veteran has current residuals of a pubic fracture.  Post-service treatment records show complaints of pelvic pain as a result of bone spurs on the pelvis.  See e.g., January 2011, May 2011, and January 2013 private treatment records. 

The Board finds that the Veteran's pubic fracture preexisted service and was "noted" upon service entrance.  The April 1986 service entrance examination noted history of fractured pubic ramus.  Accordingly, in order to establish service connection for residuals of the pubic fracture, there has to be a showing of aggravation (worsening beyond normal progression) of the pubic fracture during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

Service treatment records show treatment for a fall resulting in left thigh pain with tender adductor and pubic rami.  Concurrent x-rays were normal except for an old rami fracture.  In December 1986, the Veteran was placed on physical profile due to a clinical pubic rami stress fracture with left adductor tear with instructions of no crawling, stooping, running, jumping, prolonged standing or marching, strenuous physical activities, pull-ups or pushups, overhead work, or handling of heavy materials.  See December 1986 Physical Profile Board Proceedings.  It is unclear if this shows that worsening was permanent and beyond normal progression during service.  As such, this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A VA examination with medical opinion is needed to help determine whether the preexisting pubic fracture was aggravated (permanently worsened beyond a normal progression) during service. 

Service Connection for Shin Splints

The Veteran contends that service connection is warranted because shin splints started in service and have continued to cause pain after service separation.  See December 2009 former representative statement.  

The record reflects that the Veteran was treated for shin splints during service.  See September 1986 and May 1987 service treatment records.  However, it is unclear whether the Veteran has a current diagnosis of shin splints.  Post-service treatment records show no complaints, treatment, or diagnosis of shin splints.  The Veteran reports that she has shin symptoms of pain, stiffness, and cramping.  See May 2015 Board hearing transcript.  The Veteran is competent to report symptoms of lower extremity pain, stiffness, and cramping; however, she is not competent to render a diagnosis of shin splints.  See Layno at 467.  The Veteran is service connected for bilateral lower extremity sciatica and has also reported bilateral lower extremity pain in connection with the service-connected sciatica.  As such, this case presents certain medical questions that cannot be answered by the by the Board.  See Colvin, 1 Vet. App. at 175; Mittleider v. West, 11 Vet. App. 181, 182 (1998)

The Veteran has not been afforded a VA examination to address the question of nexus between shin splints, if diagnosed, and in-service treatment for shin splints.  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran has shin splints that had their onset in service or are otherwise related to service.

Service Connection for Bilateral Upper Neurological Disorder 

The Veteran contends that service connection is warranted because she now has pain, numbness, and tingling in both arms likely due to the cervical spine disability.  See December 2009 representative statement; May 2015 Board hearing transcript. 

The Veteran underwent a VA examination of the peripheral nerves in June 2010 where she reported vague problems in the right arm.  The June 2010 VA examiner indicated an inability to provide a diagnosis and opinion on etiology without resort to mere speculation in the absence of an electromyography (EMG).  The June 2010 VA examiner indicated that an EMG is not needed because the cervical spine disability is not related to service.  

A February 2010 private electrodiagnostic report shows findings of left posterior division of the cervical nerve and axillary nerve, suspected hyper left radial nerve (medial branch), and possible cervical radiculopathy.  A concurrent symptoms chart shows reports of pain, numbness, and swelling in the right upper extremity.  An October 2012 Wheeling Hospital Neurology Clinic note includes reports of trouble lifting the right hand and a finding of radial neuropathy.  A January 2013 private treatment record shows that the Veteran reported continued problems in her hands.  The January 2013 private examiner noted some nerve root problems in the Veteran's neck, as well as carpal tunnel syndrome.  The January 2013 private examiner assessed radial nerve neuropathy that appeared to have resolved.  

In October 2012, Dr. B.M. opined that it is at least as likely as not that the Veteran's chronic neck disability with referred neuropathy to her right arm was caused by the physical injuries she sustained in service and has continued to cause her disabling symptoms to the present time.  This opinion is unclear with respect to the etiology of the right arm neurological disorder because it does not identify which injury, and does not mention and neck/cervical spine injury. 

In light of the foregoing, and because the Board has granted service connection for a cervical spine disability (DDD), the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran's has any current neurological disorders that had their onset in service, are otherwise related to service, or caused or worsened beyond normal progression by the service-connected cervical spine disability.

TDIU

The Veteran has generally contended that entitlement to a TDIU is warranted.  The Board's grant of a higher rating of 40 percent for each lower extremity sciatica and restoration of the 40 percent disability rating for the lumbar spine disability, as well as the grant of service connection for a cervical spine disability changes the factual basis and combined rating percentage upon which the RO relied to deny a TDIU.  Further development is necessary prior to readjudicating this TDIU claim on the merits.  Moreover, a VA opinion may also help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the issues of entitlement to a TDIU and service connection for a lung disorder, headaches, residuals of pubic fracture, shin splints, and bilateral upper extremity neurological disorder are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appropriate VA examination to assist in determining whether the Veteran has a current lung disability, as well as the etiology of such disability, if diagnosed.  The relevant documents in the claims file should be made available to, and should be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion: 

Is it at least as likely as not (i.e., a 50 percent probability or greater) that a lung disorder had its origin in service or is in any way related to the Veteran's active service, to include exposure to asbestos?  

The VA examiner should specifically comment on whether the Veteran has any current disabilities that are related to the reported exposure to asbestos.

2. Schedule the appropriate VA examination to assist in determining whether the Veteran has a current diagnosis of a headache disability, as well as the etiology of such disability, if diagnosed.  The relevant documents in the claims file should be made available to, and should be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

A. Does the Veteran have a diagnosed disability of headaches? 

B. Is it at least as likely as not (i.e., a 50 percent probability or greater) that a headache disorder had its origin in service or is in any way related to the Veteran's active service, to include the 1987 complaints and physical profile for tension headaches?

For all etiology questions, the VA examiner should discuss whether a psychiatric disorder causes or worsens headaches.  

C. Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected cervical spine disability caused any current headache disorder? 

D. Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected cervical spine disability aggravated (i.e., permanently worsened in severity beyond the normal progression) any current headache disorder?

3. Schedule a VA examination with opinion in order to assist in determining the etiology of any current residuals of the preexisting pubic fracture.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A. Please list all residuals of the pubic fracture that preexisted active service.

B. Is it at least as likely as not (i.e., probability of 50 percent or more) that the preexisting pubic fracture was aggravated (worsened beyond normal progression) during the Veteran's military service? 

4. Schedule the appropriate VA examination to assist in determining whether the Veteran has a current diagnosis of bilateral shin splints, as well as the etiology of such disorder, if diagnosed.  The relevant documents in the claims file should be made available to, and should be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

Based upon a review of the record, including the medical history and clinical findings, the VA examiner is requested to offer the following opinion: 

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has shin splints that had their origin in service or are in any way related to the Veteran's active service, to include complaints and treatment for shin splints during service?  

5. Schedule the appropriate VA examination to assist in determining whether the Veteran has a current diagnosis of a bilateral upper extremity neurological disorder, as well as the etiology of such disorder, if diagnosed.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

Based upon a review of the record, including the medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

A. Does the Veteran have a diagnosed bilateral upper extremity neurological disorder? 

B. Is it at least as likely as not (i.e., a 50 percent probability or greater) that a bilateral upper extremity neurological disorder had its origin in service or is in any way related to the Veteran's active service?  

C. Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected cervical spine disability caused any current bilateral upper extremity neurological disorder? 

D. Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected cervical spine disability aggravated (i.e., permanently worsened in severity beyond the normal progression) any current bilateral upper extremity neurological disorder?

6. Schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination. 

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities. 

The service-connected disabilities are bilateral lower extremity sciatica, residuals of low back injury, and cervical spine disability.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered. 

7. Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).    These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


